DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on August 29, 2019.  These drawings are unacceptable.
Figure 1 should be designated by a legend such as --Prior Art—because, as described in [0004] of the specification, only that which is old is illustrated.  See MPEP § 608.02(g).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the width “W2” as mentioned in the description at [0025].  Examiner notes that width “W1” and length “L1” are included in Fig. 10.  It is suggested that width “W2” also be added to, for example, Fig. 10.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: at [0022], line 6, a space should be added to make “220slant” instead read “220 slant”.  
Appropriate correction is required.
Claim Objections
Claim 3 is objected to because at line 2, “the side buckle” should instead read “each of the two side buckles” to properly refer back to the previously introduced term.  Alternatively, “the side buckle” at line 2 could also be replaced with “the inside surface” as previously introduced in claim 2.  Applicant is encouraged to be consistent in their terminology throughout the claims.
Claim 4 is objected to because at lines 1-2, “a frame portion a lens disposed in the frame portion and two side buckles” should instead read “a frame portion, a lens disposed in the frame portion, and two side buckles”.
Claim 6 is objected to because at line 2, “the side buckle” should instead read “each of the two side buckles” to properly refer back to the previously introduced term.  Alternatively, “the side buckle” at line 2 could also be replaced with “the inside surface” as previously introduced in claim 2.  Applicant is encouraged to be consistent in their terminology throughout the claims.
Claim 7 is objected to because at line 1, “the buckle attachment” should instead read “each of the two buckle attachments” to properly refer back to the previously introduced term.  Applicant is encouraged to be consistent in their terminology throughout the claims.
Claim 9 objected to because of the following informalities:
At line 2, “the tail end portion” should instead read “each of the two tail end portions” to properly refer back to the previously introduced term; and
At line 3, “the tail end portion” should instead read “each of the two tail end portions” to properly refer back to the previously introduced term.
Claim 10 is objected to because at line 1, “the buckle attachment” should instead read “each of the two buckle attachments” to properly refer back to the previously introduced term.  Applicant is encouraged to be consistent in their terminology throughout the claims.
Claim 11 is objected to because at line 2, “a ellipse” should instead read “an ellipse”.
Claim 13 is objected to because “the buckle attachment” should instead read “each of the two buckle attachments” to properly refer back to the previously introduced term.  Applicant is encouraged to be consistent in their terminology throughout the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the tail end portion is threaded through the side buckle” at line 8.  As “two tail end portions” were previously introduced in the claim, it is unclear which of the two or if both of the tail end portions are required to be threaded through a side buckle.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  It is suggested that the limitation and the following portions of the claim instead read “wherein each of the two tail end portions is threaded through a respective side buckle of the goggle mask to form a first part and a second part which are divided by the respective side buckle, and each of the two buckle attachments are disposed on the first part to buckle the first part and the second part.”  For the purposes of examination, the limitation will be interpreted according to the above suggested language.
Claim 2 recites the limitation “the fixing element has a height decreasing from a direction away from the goggle mask to a direction close to the goggle mask” at lines 2-3.  It is unclear how a height can decrease from one direction to another direction.  Furthermore, the use of “away from” and “close to” to describe these directions is unclear and could potentially be read as describing a decrease in height away from the goggle mask.  To make the limitation clear, it is suggested that the limitation instead read “the fixing element has a height decreasing in a direction toward the goggle mask.”  For the purposes of examination, the limitation will be interpreted according to the above suggested language.
Claim 3 is similarly rejected for being dependent on a rejected claim as described above.
Claim 4 recites the limitation “wherein the tail end portion is threaded through the side buckle” at line 7.  As “two tail end portions” were previously introduced in the claim, it is unclear which of the two or if both of the tail end portions are required to be threaded through a side buckle.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  It is suggested that the limitation and the following portions of the claim instead read “wherein each of the two tail end portions is threaded through a respective side buckle of the goggle mask to form a first part and a second part which are divided by the respective side buckle, and each of the two buckle attachments are disposed on the first part to buckle the first part and the second part.”  For the purposes of examination, the limitation will be interpreted according to the above suggested language.
Claim 5 recites the limitation “the fixing element has a height decreasing from a direction away from the goggle mask to a direction close to the goggle mask” at lines 2-3.  It is unclear how a height can decrease from one direction to another direction.  Furthermore, the use of “away from” and “close to” to describe these directions is unclear and could potentially be read as describing a decrease in height away from the goggle mask.  To make the limitation clear, it is suggested that the limitation instead read “the fixing element has a height decreasing in a direction toward the goggle mask.”  For the purposes of examination, the limitation will be interpreted according to the above suggested language.
Claims 6-9 are similarly rejected for being dependent on a rejected claim as described above.
Claim 10 recites the limitation “the tail end portion” at line 3.  As “two tail end portions” were previously introduced in the claims, it is unclear which of the two or if both of the tail end portions are meant to be held by sub-arm portions.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  It is suggested that the limitation instead read “a respective tail end portion” to properly refer back to each of the two tail end portions.  For the purposes of examination, the limitation will be interpreted according to the above suggested language. 
Regarding claim 11, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “a polygon”, and the claim also recites “a triangle” and “a square” which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 12, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “a sealing element”, and the claim also 
Claim 13 recites the limitation “the tail end portion” at line 2.  As “two tail end portions” were previously introduced in the claims, it is unclear which of the two or if both of the tail end portions are meant to be surrounded by a band.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  It is suggested that the limitation instead read “a respective tail end portion” to properly refer back to each of the two tail end portions.  For the purposes of examination, the limitation will be interpreted according to the above suggested language. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Application Publication No. CN204073298U to Weng (hereinafter, “Weng”).
Regarding claim 1, Weng teaches a goggle mask (Fig. 1; Abstract), comprising: a frame portion (mask (3)); a lens (lens assembly (2)), disposed in the frame portion (lens assembly (2) is positioned in mask (3)); two side buckles (buckles (11)), disposed on two opposite sides of the frame portion respectively (clip assemblies (1) each having buckle (11) are disposed on opposite sides of mask (3)); and a strap fix structure (strap (4) and bands (5)), comprising a strap body (strap (4)) which includes a middle portion (See annotated Fig. 1 below; middle portion of strap (4)), two tail end portions disposed on two opposite sides of the middle portion (tail ends of strap (4)), and two buckle attachments (bands (5)) disposed on distal ends of the tail end portions respectively (bands (5) are positioned at distal ends of strap (4)); wherein the tail end portion is threaded through the side buckle of the goggle mask (tail ends of strap (4) are threaded through clip assemblies (1) having buckles (11)) to form a first part and a second part which are divided by the side buckle (See annotated Fig. 10 below; strap (4) is divided into first and second parts by clip assemblies (1) having buckles (11)), and the buckle attachment (bands (5)) is disposed on the first part to buckle the first part and the second part (bands (5) are positioned at distal ends of strap (4), i.e., the first part, to hold the first and second parts of strap (4) together).

    PNG
    media_image1.png
    536
    671
    media_image1.png
    Greyscale

Annotated Fig. 1 of Weng

    PNG
    media_image2.png
    511
    568
    media_image2.png
    Greyscale

Annotated Fig. 10 of Weng
claim 2, Weng teaches wherein an inside surface of each of the two side buckles (See annotated Fig. 10 above; inside surface of buckle (11)) comprises a fixing element (abutting portion (114)), the fixing element has a height decreasing from a direction away from the goggle mask to a direction close to the goggle mask (See annotated Fig. 10 above; the height of abutting portion (114) decrease in a direction toward the mask (3)).
Regarding claim 3, Weng teaches wherein the fixing element (abutting portion (114)) is formed integrally with the side buckle (Fig. 10; abutting portion (114) is formed integrally with buckle (11)) and is formed as ribs, strips or bumps (abutting portion (114) includes a bump portion).
Regarding claim 4, Weng teaches a strap fix structure for a goggle mask (Fig. 1; Abstract) which comprises a frame portion (mask (3)) a lens (lens assembly (2)) disposed in the frame portion (lens assembly (2) is positioned in mask (3)) and two side buckles (buckles (11)) disposed on two opposite sides of the frame portion respectively (clip assemblies (1) each having buckle (11) are disposed on opposite sides of mask (3)), the strap fix structure (strap (4) and bands (5)) comprising; a strap body (strap (4)), comprising a middle portion (See annotated Fig. 1 above; middle portion of strap (4)), two tail end portions disposed on two opposite sides of the middle portion (tail ends of strap (4)), and two buckle attachments (bands (5)) disposed on distal ends of the tail end portions respectively (bands (5) are positioned at distal ends of strap (4)); and wherein the tail end portion is threaded through the side buckle of the goggle mask (tail ends of strap (4) are threaded through clip assemblies (1) having buckles (11)) to form a first part and a second part which are divided by the side buckle (See annotated Fig. 10 , and the buckle attachment (bands (5)) is disposed on the first part to buckle the first part and the second part (bands (5) are positioned at distal ends of strap (4), i.e., the first part, to hold the first and second parts of strap (4) together).
Regarding claim 5, Weng teaches wherein an inside surface of each of the two side buckles (See annotated Fig. 10 above; inside surface of buckle (11)) comprises a fixing element (abutting portion (114)), the fixing element has a height decreasing from a direction away from the goggle mask to a direction close to the goggle mask (See annotated Fig. 10 above; the height of abutting portion (114) decrease in a direction toward the mask (3)).
Regarding claim 6, Weng teaches wherein the fixing element (abutting portion (114)) is formed integrally with the side buckle (Fig. 10; abutting portion (114) is formed integrally with buckle (11)) and is formed as ribs, strips or bumps (abutting portion (114) includes a bump portion).
Regarding claim 7, Weng teaches wherein the buckle attachment (bands (5)) comprises an arm portion (See annotated Fig. 10 above; innermost extension of band (5)) which is buckled to the second part of the tail end portion in a top-down or bottom-up manner (innermost extension of band (5) encompasses second part of strap (4)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Application Publication No. CN204073298U to Weng (hereinafter, “Weng”
Regarding claim 8, Weng teaches wherein the arm portion (See annotated Fig. 10 above; innermost extension of band (5)) has a width (Figs. 1 & 10; band (5) has a width).  That said, Weng does not explicitly teach a width which is 5 millimeters or ranged from 8 millimeters to 20 millimeters.
However, it would have been obvious for one of ordinary skill in the art at the time of filing of the invention to optimize the width of the band disclosed by Weng to be ranged from 8 millimeters to 20 millimeters.  One of ordinary skill in the art would have been motivated to optimize the width of the band disclosed by Weng to be ranged from 8 millimeters to 20 millimeters in order to provide a band that has sufficient surface area for properly engaging both portions of the strap to maintain the straps together while also being sized small enough to be unobtrusive to the wearer.
Regarding claim 9, Weng teaches wherein the arm portion has a length which is in a range from one-fourth times a width of the tail end portion to two times the width of the tail end portion (Fig. 1; length of arm portion of band (5) of Weng is greater than but less than two times the width of strap (4)).
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Application Publication No. CN204073298U to Weng (hereinafter, “Weng”) in view of U.S. Patent No. 5,920,964 to Malzahn (hereinafter, “Malzahn”).
claim 10, Weng teaches the limitations of claim 4 as described above.  That said, Weng does not teach wherein the buckle attachment comprises two sub-arm portions which are extended towards each other and define a gap therebetween, and the second part of the tail end portion is held by the sub-arm portions after passing through the gap.
However, Malzahn is also directed to securing a free end of strap or belt to the remainder of the strap or belt body.  Malzahn discloses an adjustable belt loop which enables one to secure the free end of a belt to the main portion of the belt which thereby prevents the sagging or protruding of the garment or accessory belt end (See Figs. 1-4; Abstract).  The ends of the adjustable loop of Malzahn are releasably secured using fastening means such as hook-and-loop fasteners.  Specifically, Malzahn teaches wherein the buckle attachment (loop (20)) comprises two sub-arm portions (See annotated Fig. 4 below; ends (26, 28) of loop (20) which are extended towards each other and define a gap therebetween (a gap is formed between ends (26, 28) of loop (20)), and the second part of the tail end portion is held by the sub-arm portions after passing through the gap (belt (16) and belt end (18) are held by loop (20) after passing between ends (26, 28)).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to replace the bands on the strap of Weng with the adjustable loops of Malzahn.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to replace the bands on the strap of Weng with the adjustable loops of Malzahn in order to provide adjustability and easy removal of strap securing structure from around the strap of Weng.

    PNG
    media_image3.png
    280
    384
    media_image3.png
    Greyscale

Annotated Fig. 4 of Malzahn
Regarding claim 11, Malzahn teaches wherein a front shape of the two sub-arm portions (portions of loop (20) proximate ends (26, 28)) is a triangle, a circle, a square, a ellipse, or a polygon (Fig. 2; portions of loop (20) proximate ends (26, 28) have a polygon front shape), and a cross section of the sub-arm portions is M-shaped, W-shaped or C-shaped (Fig. 4; cross section of the sub-arm portions of loop (20) are C-shaped).
Regarding claim 12, Malzahn teaches wherein the gap between the two sub-arm portions (a gap is formed between ends (26, 28) of loop (20)) is sealed by rubber, adhesive or sealing element (the gap is sealed by fastening means (30)).
Regarding claim 13, Weng teaches the limitations of claim 4 as described above.  That said, Weng does not teach wherein the buckle attachment comprises a fastener and a band, and the band surrounds the second part of the tail end portion in a top-down or bottom-up manner and then is hitched to the fastener.
However, Malzahn is also directed to securing a free end of strap or belt to the remainder of the strap or belt body.  Malzahn discloses an adjustable belt loop which enables one to secure the free end of a belt to the main portion of the belt which thereby wherein the buckle attachment (loop (20)) comprises a fastener (fastening means (30)) and a band (strip (22) forming loop (20)), and the band (strip (22)) surrounds the second part of the tail end portion in a top-down or bottom-up manner (strip (22) encircles belt (16) and belt end (18)) and then is hitched to the fastener (fastening means (30) at ends (26, 28) of strip (22) are fastened together when in a secured state).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 5,727,259 to Kawamata; US 2014/0250574 to Shiue; US 2009/0113608 to Chou; and US 2012/0042441 to Chou are all directed to goggles having straps attached with buckle structures.  US 2014/0096313 to Waller et al.; US 6,073,315 to Rasmussen; and US 2008/0295299 to Christian are directed to belts or strap holding structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038.  The examiner can normally be reached on M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732